                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA                                              FILED
                                  WAYCROSS DIVISION                                                Scott L. Poff, Clerk
                                                                                                United States District Court

                                                                                           By casbell at 11:54 am, Mar 24, 2020



    STEPHEN MAYER,

                  Petitioner,                                      CIVIL ACTION NO.: 5:20-cv-28

          v.

    T. JOHNS; THE GEO GROUP, INC.; and
    UNITED STATES OF AMERICA,

                  Respondents.


       ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Stephen Mayer (“Mayer”), who is currently housed at D. Ray James

Correctional Facility in Folkston, Georgia, submitted a cause of action entitled and which was

filed as a 28 U.S.C. § 2241 Petition for Writ of Habeas Corpus. Doc. 1. For the reasons which

follow, I RECOMMEND the Court DISMISS without prejudice Mayer’s Petition, DIRECT

the Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal, and

DENY Mayer in forma pauperis status on appeal. 1 I DENY as moot Mayer’s Motions for


1
          A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotations marks omitted). A magistrate judge’s report and recommendation
provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec. Workers Local Union
349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has notice of a district court’s
intent to sua sponte grant summary judgment where a magistrate judge issues a report recommending the
sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280,
1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that claims would be sua
sponte dismissed). This Report and Recommendation constitutes fair notice to Mayer his suit is due to be
dismissed. As indicated below, Mayer will have the opportunity to present his objections to this finding,
and the presiding district judge will review de novo properly submitted objections. See 28 U.S.C.
§ 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562, 2012 WL 5930633, at *1
(N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation constituted
adequate notice and petitioner’s opportunity to file objections provided a reasonable opportunity to
respond).
Leave to Proceed in Forma Pauperis in this Court and his Motion to File Exhibits Under Seal.

Docs. 2, 4, 5.

                                          DISCUSSION

       In his Petition, Mayer asserts he filed a motion with the Middle District of Florida, the

court which sentenced him, to challenge the decision to transfer him to D. Ray James

Correctional Facility. Doc. 1 at 2. Mayer contends he was housed at a Bureau of Prisons’

(“BOP”) facility before his transfer to this contractor facility, and the conditions of confinement

between these facilities is so “varied, [he] claimed he had effectively been resentenced without

due process.” Id. at 3. The Middle District of Florida court denied Mayer’s motion and advised

him to address his claims as a challenge to the conditions of his confinement and to file

grievances at D. Ray James. Id. Although Mayer states he has appealed this decision, he also

states he began filing grievances at D. Ray James. Mayer alleges he filed this Petition to ask the

Court to intervene to prevent further retaliatory action by staff at D. Ray James. Id.

       Mayer contends he was assigned to work in the prison law library on February 5, 2020,

and he filed 12 grievances protesting his treatment and the conditions of his confinement over

the course of the next two days. Id. at 3–4. In addition, Mayer states he began directing his

grievances directly to Tracy Johns, the Warden, on February 17, 2020. Id. at 4. Mayer states he

was told on February 19, 2020 he was no longer assigned or permitted to work in the library, and

the counselor was unable to give him a reason why this decision was made. Id. at 5. Mayer filed

his Petition on February 28, 2020. Doc. 1. He maintains he “is entitled to reach out to the Court

immediately to seek redress[]” since he claims retaliation. Id. at 4. In addition, Mayer avers he

told his counselor he needed law library access for his grievances and “other active interests in




                                                 2
the courts.” Id. at 5. Mayer wants to be reinstated to work in the law library and asks the Court

to order officials to stop retaliating against him. Id. at 10.

I.      Whether Mayer can Pursue Bivens Claims Through his Habeas Petition

        Mayer claims he is being retaliated against, in violation of the First Amendment. Doc. 1.

However, Mayer cannot bring any such claims in his § 2241 Petition. Rather, Mayer’s claims

should ordinarily be brought pursuant to Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1971). The distinction between claims which may be

brought under Bivens and those which must be brought as habeas petitions is reasonably well-

settled. Claims in which prisoners challenge the circumstances of their confinement are civil

rights actions, not habeas corpus actions. See, e.g., Hill v. McDonough, 547 U.S. 573, 579

(2006); Gorrell v. Hastings, 541 F. App’x 943, 945 (11th Cir. 2013). Habeas actions, in contrast,

explicitly or by necessary implication, challenge a prisoner’s conviction or the sentence imposed

on him by a court (or under the administrative system implementing the judgment). Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973). For example, when a prisoner makes a claim that, if

successful, could shorten or invalidate his term of imprisonment, the claim must be brought as a

habeas petition, not as a civil rights claim. See, e.g., Edwards v. Balisok, 520 U.S. 641 (1997);

Heck v. Humphrey, 512 U.S. 477 (1994).

        Mayer cannot bring the civil rights claims he asserts via a habeas petition. Such claims

concern the conditions of his confinement and are not cognizable under § 2241. Accordingly, I

RECOMMEND the Court DISMISS without prejudice Mayer’s civil rights claims.

II.     Leave to Appeal in Forma Pauperis

        The Court should also deny Mayer leave to appeal in forma pauperis. Though Mayer has

not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s order




                                                   3
of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken in

good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Mayer’s Petition, there are no non-frivolous issues to

raise on appeal, and an appeal would not be taken in good faith. Thus, the Court should DENY

Mayer in forma pauperis status on appeal.

                                          CONCLUSION

       Based on the foregoing, I RECOMMEND the Court DISMISS without prejudice

Mayer’s Petition, DIRECT the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal, and DENY Mayer in forma pauperis status on appeal. I DENY as moot

Mayer’s Motions for Leave to Proceed in Forma Pauperis in this Court and his Motion to File

Exhibits Under Seal. Docs. 2, 4, 5.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and


                                                   4
Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

        Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein. Objections not meeting the

specificity requirement set out above will not be considered by the District Judge. The Court

DIRECTS the Clerk of Court to serve a copy of this Report and Recommendation upon Mayer.

        SO ORDERED and REPORTED and RECOMMENDED, this 24th day of March,

2020.




                                        ____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                 5
